INVESTMENT LAW GROUP OF DAVIS GILLETT MOTTERN & SIMS, LLC 1230 Peachtree Street NE Suite 2445 Atlanta, Georgia 30309 Telephone: (404) 607-6933 Facsimile: (678) 840-2126 October 9, 2013 Larry Spirgel, Assistant Director U.S. Securities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington, DC 20549 Re: Next Generation Energy Corporation Comments to Form 10-K for Fiscal Year Ended December 31, 2012 Filed April 22, 2013 File No. 002-74785-B Dear Mr. Spirgel: I am writing on behalf of Next Generation Energy Corporation in response to your comment letter dated October 2, 2013.The comment letter requests a response within ten days of the date of the letter.The comment letter mainly requests accounting backup for a transaction that took place in 2012.However, the company’s accountant is currently on a family trip out of the country, and therefore the company is unable to respond within the deadline set forth in the letter.Accordingly, the company respectfully requests an extension of until Friday, October 25, 2013 to submit a response. Please feel free to contact me if you have any questions. Very truly yours, /s/ Robert J. Mottern Robert J. Mottern Cc:Darryl Reed
